DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 28 and 29 recite the limitation "said first clamp device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 24, from which claims 28 and 29 depend, recites “a first clamp” and not “a first clamp device”.  It is unclear if the limitations are referring to the same subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6 are rejected under 35 U.S.C. 102a1 as being anticipated by Applicant’s admitted prior art Stoll et al. (EP 2918843 A1).
	Regarding claim 1, Stoll et al. discloses a vibration damping connector system to connect between a vacuum chamber (12) and a vacuum pump (10) such that the vacuum pump is supported by the vibration damping connector system (fig 1), said connector system comprising: a first cylindrical member (16’) having a through-passage (18/14) to connect with said vacuum chamber; a second cylindrical member (16) having a through-passage (18/14) to connect said through-passage of said first cylindrical member with said vacuum pump (10); at least one sealing member (26) disposed intermediate said first and second cylindrical members to provide a gas seal (translation paragraph 60); a securing system (at least 28) to provide a releasable secured connection of said first cylindrical member with said second cylindrical member (fig 1, fasteners); and at least one resilient member (fig 2, 34) disposed intermediate said securing system and a said cylindrical member such that when said at least one sealing member is compressed by a pressure reduction caused in use by operation of said vacuum pump, said at least one resilient member can expand to enable said securing system to maintain said secured connection (figs 1-2 and at least paragraphs 69-70 of the provided English translation).
	Regarding claim 2, Stoll et al. discloses wherein said at least one resilient member (34) and said at least one sealing member (26) are configured such that in non-vacuum conditions for a predetermined vacuum pump weight the percentage squeeze on said at least one resilient member is greater than or equal to the percentage squeeze on said at least one sealing member when under vacuum (at least paragraphs 69-70 and wherein 26 and 34 are both compressed under non-vacuum conditions and wherein under vacuum conditions flange 20 moves in a connecting direction of 22, it has been interpreted that element 34 would perform at least the same or more percentage squeeze under non-vacuum conditions than element 26 during vacuum conditions).
	Regarding claim 6, Stoll et al. discloses wherein said at least one sealing member (26) has a spring constant ks and said at least one resilient member (34) has a spring constant kR that is less than said spring constant ks (fig 2 and paragraph 70 wherein when 26 is compressed in a direction V,  34 remains relaxed and therefore while in operation exhibiting a lower spring constant).
	 Claim(s) 20 , 22-24, 28, and 30 are rejected under 35 U.S.C. 102a1 as being anticipated by Quartarone et al.  (US-8794678).
	Regarding claim 20, Quartarone et al. discloses a vibration damping connector system (figs 1a/b and fig 2) to be connect between a vacuum chamber (220) and a vacuum pump (210), said connector system comprising: a first cylindrical member  (105) having a through-passage to connect with said vacuum chamber (figs 1a-c); a second cylindrical member (103) having a through-passage said through-passage of said first cylindrical member with said vacuum pump (fig 2); an isolator mass (119) connected between and in series with and at least partially between said first and second cylindrical members (fig 1b, 103 and 105); respective sealing members (at least 131 and 126) disposed between said first and second cylindrical members and said isolator mass to provide respective gas seals (fig 1b); and a tuned damper mass (at least the radial outward portion of 119) tuned to damp a predetermined vibration frequency (col. 3, lines 38-43, wherein the mass has considerable weight when compared to 103 and 105), said tuned damper mass being connected with and disposed radially outwardly of said isolator mass (fig 1b).
	Regarding claim 22, Quartarone et al. discloses respective elastomeric isolators (at least elements 126 and 131 or a portion thereof) disposed between and in engagement with said first isolator mass (119) and said first and second cylindrical members (103 and 105, fig 1c).
	Regarding claim 23, Quartarone et al. discloses a vibration damping connector system (figs 1c and 2) to connect between a vacuum chamber (220) and a vacuum pump (210), said connector system comprising: a first cylindrical member (105) having a through-passage to connect with said vacuum chamber (220); a second cylindrical member (103) having a through-passage to connect said through-passage of said first cylindrical member with said vacuum pump; at least one sealing member (at least 126/131) disposed intermediate said first and second cylindrical members to provide a gas seal (figs 1a-c); a securing system (at least 113 and 125) to provide a releasable secured connection between said first and second cylindrical members (103 and 105, col. 3, line 60-67); and at least one elastomeric (col. 3, line 58) isolator (126 and 131 and wherein 126 and 131 have been interpreted to seal and isolate), wherein said at least one sealing member and said at least one elastomeric isolator are arranged to provide electrical isolation between said first and second cylindrical members (col. 5, lines 28-35).
	Regarding claim 24, Quartarone et al. discloses wherein said securing system comprises a first clamp (at least the inner radial portion of 119 at 125a and 121a) securing a first flange (125a/121a) to a second flange (113a/111a) and said elastomeric isolator (126/131) separates said first clamp from said first and second flanges (fig 1b and 1c).	
	Regarding claim 28, Quartarone et al. discloses wherein said first clamp device (119) has a mass tuned to damp a predetermined vibration frequency of said vacuum pump (col. 3, lines 38-43, wherein the mass has considerable weight when compared to 103 and 105).
Regarding claim 30, Quartarone et al. discloses a vibration damping connector system (101) to connect between a vacuum chamber (220) and a vacuum pump (210), said connector system comprising: a first cylindrical member (105) having a through-passage (fig 1c), a first end (at or near 113) and a second end (figs 1b/c, at or near 109), said second end to connect with said vacuum chamber; a second cylindrical member (103) having a through-passage, a first end (at or near 111) and a second end, said second end (at or near 107) to connect with said vacuum pump with said first end disposed in facing relationship with said first end of said first cylindrical member and said through-passage in flow communication with said through-passage of said first cylindrical member (figs 1b -1c); a sealing member (at least one of or both 126/131) engaging said first ends to provide a gas seal between said first ends; and a securing device (at least 119) releasably securing said first cylindrical member to said second cylindrical member (at least at 113 and 125), wherein said sealing member (126 or 131) defines a sealing plane and said securing device (at least 199 or a portion thereof) extends about said first ends in said sealing plane and has a mass (at least outer portion of 119) tuned to damp a predetermined vibration frequency (col. 3, lines 38-43, wherein the mass has considerable weight when compared to 103 and 105).
Allowable Subject Matter
Claims 8-19, 21, 25-27, 29, and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 35 is allowable.
The following is an examiner’s statement of reasons for allowance: As to claim 35, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method of manufacturing a vibration damping connector system to connect between a vacuum chamber and a vacuum pump such that the vacuum pump is supported by the vibration damping connector system, wherein said vibration damping connector system comprises a first cylindrical member to connect with said vacuum chamber, a second cylindrical member to connect with said vacuum pump, an isolator mass in series with and at least partially disposed between said first and second cylindrical members, a securing system to provide a releasable secured connection of said first and second cylindrical members, at least one resilient member disposed intermediate said securing system and at said cylindrical member and a plurality of sealing members sealing between said first and second cylindrical members and said isolator mass, and said method comprises determining the weight of said vacuum pump and configuring said at least one resilient member and said sealing members such that in non-vacuum conditions the percentage squeeze on said at least one resilient member is greater than or equal to the percentage squeeze on said sealing members when under vacuum.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657